DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/5/2020 has been entered.  Claims 1, 3-6, 8-10 are pending in the application with claims 1, 3, 8-10 amended, claim 2 cancelled.  The previous 35 USC 112 rejection of claims 3, 4, 8-10 are withdrawn in light of Applicant’s amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an engaging portion is provided on an inner peripheral surface of the outer tube, and an engaged portion to be engaged with the engaging portion is provided on an outer peripheral surface of the inner tube, and the engaging portion is engaged with the engaged portion to attach the inner tube in a state of being inserted inside the outer tube” in Claim 1
a plurality of guiding portions are provided circumferentially spaced apart from one another on an inner peripheral surface of the outer tube, a plurality of guided portions of a respective plurality of rail members each extending in an axial direction from a distal end side to a proximal end side are respectively engaged with the plurality of guiding portions in Claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weitzner (US Patent Application Publication No. 2010/0016659).

In regard to claim 1, Weitzner discloses a treatment-instrument insertion aid for aiding insertion of a treatment instrument into a body (via insertion aid shown in Fig. 6A), comprising:
an inner tube (30) having flexibility into which the treatment instrument (32) is insertable (Fig. 6A); and 
an outer tube (10) having flexibility into which the inner tube is insertable (Fig. 6A), 
wherein
both end portions of the inner tube are formed of a hard material, and an intermediate portion of the inner tube between the both end portions is formed of a soft material softer than the hard material (see annotated Fig. 6A below, Par. 42),
(135) is provided on an inner peripheral surface of the outer tube, and an engaged portion (160) to be engaged with the engaging portion is provided on an outer peripheral surface of the inner tube (Figs. 6A-6B), 
the engaging portion is engaged with the engaged portion to attach the inner tube in a state of being inserted inside the outer tube (Figs. 6A-6B, the engaged portion of the inner tube is inserted within the engaging portion of the outer tube thereby inserting the inner tube within the outer tube),
a bendable bending member having a cylindrical shape is attached to a distal end portion of the inner tube (via bending member (38) attached to the end portion shown in annotated Fig. 6A below).

    PNG
    media_image1.png
    805
    734
    media_image1.png
    Greyscale

In regard to claim 3, Weitzner teaches wherein the bending member is formed of a bending member hard material same as or harder than the hard material, and partially has a thin wall part which is reduced in thickness relative to thickness of other parts of the bending member (the distal portion of the bending member is formed of the same material as the hard part of the inner tube and Fig. 6A illustrates the hard material of the bending material is reduced is size relative to the hard material of the inner tube).

In regard to claim 4, Weitzner teaches wherein a cover formed of a cover soft material softer than the bending member hard material is attached to a distal end portion of the bending member (the tool disposed at the distal end of the bending member can be a basket, Par. 32, which would be composed of a material softer than the bending member hard material).

In regard to claim 5, Weitzner teaches wherein both end portions of the outer tube are formed of an outer tube hard material, and an intermediate portion between the both end portions of the outer tube has a portion formed of an outer tube soft material softer than the outer tube hard material (end portions of the outer tube are separated by a flexible soft portion (18), Fig. 6A).

In regard to claim 6, Weitzner teaches wherein the intermediate portion of the outer tube has alternately a portion formed of the outer tube soft material and a portion formed of the outer tube hard material harder than the outer tube soft material (Fig. 6A).

In regard to claim 8, Weitzner teaches wherein
 the inner tube is provided with the engaged portion on the outer peripheral surface thereof to be engaged with one of the plurality of the engaging portion, a number of the inner tube provided is at least one less than a number of the plurality of engaging portions, and an engaged portion of a guide member extending in an axial direction from a distal end side to a proximal end side is engaged with another one of the plurality of the engaging portion with which the engaged portion of the inner tube is not engaged (Weitzner teaches that a plurality of endoscopic (Par. 63 teaches multiple tools can be delivered to a worksite by removably attaching the tools to the endoscope by guides (36), wherein one of the tools can be considered the inner tube and one tool can be considered the guide member).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 and 8have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        January 15, 2021